PER CURIAM.
It appearing from the files of this Court, that Mr. Edward N. Jackson, counsel for petitioner, and Mr. Joseph J. Smith, Jr., Asst. Chief Counsel, Federal Trade Commission, counsel for respondent, entered into a stipulation that this cause should abide final decision in the companion cause, Silverman v. Federal Trade Commission, which stipulation was filed on May 15, 1944, and that in said cause, Silverman v. Federal Trade Commission, an opinion was rendered and filed on November 13, 1944, 145 F.2d 751, and a decree affirming and enforcing order to cease and desist was filed and entered on December 5, 1944, which decree has now become final and no review thereof has been sought by petitioner herein, now therefore, it is ordered that a decree be filed and entered herein affirming and enforcing the order of lhe Federal Trade Commission to cease and desist, and that a certified copy of such decree be forthwith forwarded to the respective parties hereto.